Taliaeerro, J.
The plaintiffs as holders of a draft for $8000 and interest, drawn in their favor by the Ocoe Bank of Cleveland, Tennessee, upon the Citizens’ Bank of New Orleans, institute this suit to recover the amount so claimed.
The defendants set up several grounds of defense: That the col-
lection of certain drafts by them on account of the Ocoe Bank in 1862, forming the basis of this demand, was made in Confederate money to the knowledge of the Ocoe Bank, there being at that time no other currency in New Orleans as well as in all other places then under Confederate authority. That the president of the Ocoe Bank was fully cognizant of those facts and made no objections to the collection of the drafts on account of that bank in Confederate money. That this Confederate money, so collected by the Citizens’ Bank, was taken from defendants by a military order, and therefore they are not accountable for it. They plead as a peremptory exception that the transactions between them and the Ocoe Bank were null and void, having taken place in violation of a prohibitory law — the parties to these transactions being at the time, one of them within the Federal the other within the Confederate lines.
The defendants contend that Waterhouse, Pearl & Co., who sue upon the draft of the Ocoe Bank, could acquire no greater rights than that *78bank possessed; that they took the draft with knowledge of the equities existing in favor of the defendants.
There was judgment in favor of the plaintiffs and defendants have appealed.
We think the defense fails. The defendants were agents of the Ocoe Bank and bound to collect their drafts in lawful currency. If that was impossible they should have given notice of that fact to their principals. We do not find it established by proof that the Ocoe Bank knew-that its drafts had been collected in the so-called Confederate currency or that the collection made in that currency was approved by it. Neither is it made out by proof that at the time of the transactions-between the Ocoe Bank and the Citizens’ Bank the former was within Federal lines and the latter within those of the Confederacy.
It is therefore ordered that the judgment of the district court be-affirmed with costs.
Rehearing refused.